 Case 1:19-cr-00099-TSE Document 139 Filed 04/16/21 Page 1 of 15 PageID# 549
                                                                                          FILED   _
                                                                                     IN OPEN COURT




                      IN THE UNITED STATES DISTRICT COURT F(
                            THE EASTERN DISTRICT OF VIRGINIA                  ^5 CLERK,U.S. DISTRICT COURT
                                                                              "    A! F^ANDRIA. VIRGINIA

                                        Alexandria Division


UNITED STATES OF AMERICA                          )
                                                  )
                V.                                ) Criminal No. 1:19-CR-99-TSE
                                                  )
CHRISTOPHER WARREN LAPP,                          )
                                                  )
Defendant.                                        )

                                       PLEA AGREEMENT


       Raj Parekh, Acting United States Attorney for the Eastern District of Virginia; Maureen

C. Cain, Assistant United States Attorney; the defendant, Christopher Warren Lapp; and the

defendant's counsel have entered into an agreement pursuant to Rule 11 of the Federal Rules of

Criminal Procedure. The terms ofthe agreement are as follows:

       1.      Offense and Maximum Penalties


       The defendant agrees to plead guilty to Count One, Count Two, and Count Three of the

indictment. Count One charges the defendant with armed bank robbery in violation of Title 18,

United States Code, Section 2113(a) and (d). As to Count One,the maximum penalties are a

term of incarceration of25 years, a fine of$250,000,full restitution, forfeiture of assets as

outlined below, a special assessment pursuant to 18 U.S.C. § 3013, and five years of supervised

release. Count Two charges the defendant with carjacking in violation of Title 18, United States

Code, Section 2119. As to Count Two, the maximum penalties are a term of imprisonment of 15

years, a fine of$250,000, full restitution, forfeiture of assets as outlined below, a special

assessment pursuant to 18 U.S.C. § 3013, and five years of supervised release. Count Three

charges the defendant with using, carrying and brandishing a firearm during a crime of violence

in violation of Title 18, United States Code, Section 924(c)(l)(A)(ii). As to Count Three, the
Case 1:19-cr-00099-TSE Document 139 Filed 04/16/21 Page 2 of 15 PageID# 550
Case 1:19-cr-00099-TSE Document 139 Filed 04/16/21 Page 3 of 15 PageID# 551
Case 1:19-cr-00099-TSE Document 139 Filed 04/16/21 Page 4 of 15 PageID# 552
Case 1:19-cr-00099-TSE Document 139 Filed 04/16/21 Page 5 of 15 PageID# 553
Case 1:19-cr-00099-TSE Document 139 Filed 04/16/21 Page 6 of 15 PageID# 554
Case 1:19-cr-00099-TSE Document 139 Filed 04/16/21 Page 7 of 15 PageID# 555
Case 1:19-cr-00099-TSE Document 139 Filed 04/16/21 Page 8 of 15 PageID# 556
Case 1:19-cr-00099-TSE Document 139 Filed 04/16/21 Page 9 of 15 PageID# 557
Case 1:19-cr-00099-TSE Document 139 Filed 04/16/21 Page 10 of 15 PageID# 558
Case 1:19-cr-00099-TSE Document 139 Filed 04/16/21 Page 11 of 15 PageID# 559
Case 1:19-cr-00099-TSE Document 139 Filed 04/16/21 Page 12 of 15 PageID# 560
Case 1:19-cr-00099-TSE Document 139 Filed 04/16/21 Page 13 of 15 PageID# 561
Case 1:19-cr-00099-TSE Document 139 Filed 04/16/21 Page 14 of 15 PageID# 562
Case 1:19-cr-00099-TSE Document 139 Filed 04/16/21 Page 15 of 15 PageID# 563
